Citation Nr: 1823542	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.

Since the Statement of the Case (SOC), additional evidence has been received without a waiver.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, some of the evidence is not pertinent to the issue on appeal because it relates to other disabilities; other evidence, while pertinent to the issue, is merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.


FINDING OF FACT

The Veteran's current COPD is not shown to be etiologically related to service, to include as due to asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for COPD, to include as due to asbestos exposure, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Service connection claim

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

As to asbestos-related diseases, there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the Court and VA General Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the United States Court of Appeals for Veterans Claims (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

Neither the Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000. 

B. COPD

In this case, the Board acknowledges the diagnosis of current COPD; a March 2011 record shows a diagnosis.  In the Veteran's September 2014 substantive appeal, he asserted that his COPD was actually asbestosis; a review of the evidence does not show a diagnosis of asbestosis, but only COPD.  The Board has reviewed the service treatment records and notes several instances of treatment for chest congestion with diagnoses of upper respiratory tract infections and bronchitis.  The Veteran complained of chest congestion in February 1971, December 1971, June 1972, August 1972, and April 1973.  The April 1973 record shows that the Veteran was a heavy smoker.  There were no respiratory complaints in his October 1973 separation examination and physical; chest X-rays were within normal limits.  

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the in-service treatment as well as the Veteran's contended asbestos exposure.  In a May 2011 statement, the Veteran described asbestos exposure as old pipes and pipe installation were replaced on the USS Enterprise during his tour of duty.  The Veteran's personnel records confirm that served onboard the USS Enterprise; however, they do not confirm exposure to asbestos.  Evidence directly addressing the question of nexus is limited to an October 2012 VA respiratory conditions examination report.  The October 2012 VA examiner, after a claims file review, opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The examiner noted it had been determined that the Veteran was not exposed to asbestos during his military service.  They observed that the Veteran's entrance and separation history and examinations were silent for respiratory medical conditions or symptoms.  They noted that the service records did support that the Veteran was seen on several occasions with upper and lower respiratory tract symptoms, and did receive treatment for upper respiratory tract infections and bronchitis.  They noted that it was recorded that the Veteran was a heavy smoker.  The examiner opined that careful review of the medical evidence failed to support the diagnosis of COPD during his military service.  They opined that the Veteran probably met the criteria for chronic bronchitis of chronic cough for three months in 1972; however, there was not objective evidence of findings of three months of cough in 1973, which would have firmly established the diagnosis of chronic bronchitis.

The examiner opined that the Veteran did not have clinical evidence to suggest the diagnosis of asbestosis.  They noted that he clearly had clinical evidence of COPD and had since at least 2007.  They reported that the medical literature fully supported that smoking was the main risk factor for the development and progression of COPD.  The examiner noted that the Veteran had at least an 80 pack per year history for smoking.  They opined that the longitudinal medical evidence supported that the Veteran did not have chronic bronchitis or COPD when he separated from service, but developed clinical COPD more than 25 years later.  They concluded that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service event.  There are no medical opinions relating COPD to the Veteran's military service.  The Board finds that the 2012 VA examination opinion is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  

As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His lay contentions therefore lack probative value compared to the 2012 VA examiner's opinion.  

In summary, the preponderance of the evidence is against the claim for service connection for COPD, to include as due to asbestos exposure, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for COPD, to include as due to asbestos exposure, is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


